Fourth Court of Appeals
                                San Antonio, Texas
                                      April 13, 2020

                                   No. 04-19-00719-CR

                                     Deuk Bok CHA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 575753
                     The Honorable Helen P. Stowe, Judge Presiding


                                      ORDER

       The State’s Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to May 13, 2020.

       It is so ORDERED on April 13, 2020.

                                                           PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court